DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20190326098 A1) in view of Kaneko (US 20170103874 A1), Moroz (US 20070074811 A1), Chen (US 20170076920 A1), and Chen (US 20120075108 A1; hereinafter referred as Chen ‘108)
With regards to claim 1. Nguyen disclose(s):
A plasma generation unit  (figs 4a, 6c) which is used in a plasma processing apparatus, comprising: 
a dielectric window (150); 

a probe group (690; fig 6c), 
an acquisition unit (processing means for 690 [0077-0078]),

the probe group includes a plurality of probes 

each of the plurality of probes is disposed on a circumference of a first circle centered on a reference position of the dielectric window, when viewed from above the dielectric window (see multiple 690 in fig 6c),
the acquisition unit (processing means for 690 [0077-0078]) acquires a distribution of the physical quantity around the dielectric window, based on a plurality of values of the physical quantities detected by the probe group ([0078]).
Nguyen does not disclose(s):
a slot plate; and 
the plurality of probes that are electric conductors
wherein the slot plate is provided on the dielectric window, 
the dielectric window extends along the slot plate, and 
a discrimination unit; and 
an alarm unit,
the acquisition unit acquires an index which is used for discrimination of a state of the physical quantity around the dielectric window, based on the acquired distribution of the physical quantity, 
the discrimination unit determines whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity and discriminates the state of the physical quantity, based on a determination result, and 
the alarm unit outputs an alarm signal in a case where the discrimination unit determines that the index does not satisfy the reference
Kaneko teaches
a slot plate (30; fig 1); and 
wherein the slot plate (30) is provided on the dielectric window (20), 
the dielectric window (20) extends along the slot plate (30), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma generation unit of Nguyen by implementing the slot plate is provided on the dielectric window as disclosed by Kaneko in order 
Nguyen and Kaneko do not disclose(s):
the plurality of probes that are electric conductors
Moroz teaches
a probe are electric conductors (fig 1; [0012])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma generation unit of Nguyen by implementing the probe as disclosed by Moroz in order to improve sharpness of absorption resonances while testing plasma as taught/suggested by Moroz ([0019, 0002]).
Nguyen, Kaneko and Nguyen do not disclose(s):
a discrimination unit; and 
an alarm unit,
the acquisition unit acquires an index which is used for discrimination of a state of the physical quantity around the dielectric window, based on the acquired distribution of the physical quantity, 
the discrimination unit determines whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity and discriminates the state of the physical quantity, based on a determination result, and 
the alarm unit outputs an alarm signal in a case where the discrimination unit determines that the index does not satisfy the reference
Chen teaches
an acquisition unit (ion distribution uniformity [0051-0052]),
a discrimination unit (ion distribution [0051]); and 

the discrimination unit determines whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity and discriminates the state of the physical quantity, based on a determination result (see comparing ion distribution based on threshold in [0053-0054]), and 
shut off plasma system  in a case where the discrimination unit determines that the index does not satisfy the reference (608)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma generation unit of modified Nguyen by implementing the of discrimination unit determines whether or not the index satisfies one reference set in advance as disclosed by Chen in order to adjust plasma controls when ion distribution is not uniform as taught/suggested by Chen ([0054-0055]).
Nguyen, Kaneko, Nguyen, and Chen do not disclose(s):
an alarm unit,
the alarm unit outputs an alarm signal in a case of a shut off of a plasma system  
Chen ‘108 teaches
an alarm unit, the alarm unit outputs an alarm signal in a case of a shut off of a plasma system  (abstract; [0016])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma generation unit of modified Nguyen by implementing the alarm unit outputs an alarm signal in a case of a shut off of a plasma system as disclosed by Chen ‘108 in order alert an operator that a system is shutting down as taught/suggested by Chen ‘108 ([0016]).

With regards to claim 2. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Kaneko further discloses
wherein the slot plate (30; fig 1) has a circular shape (see cylindrical shape of 12 and 28 in fig 1 [0036, 0022] which involves a circular shape of 30) when viewed from above the dielectric window (20), and the reference position overlaps a center of the circular shape of the slot plate when viewed from above the dielectric window (see overlapped 30 and 20).

With regards to claim 3. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Kaneko further discloses
wherein the dielectric window (20) has a disk shape (see cylindrical shape of 12 and 28 in fig 1 [0036, 0022] which involves a circular shape of 20) centered on the reference position, and
Nguyen further discloses
 the probe group (690; fig 6c) is provided on a side surface of the dielectric window (150).

With regards to claim 4. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Nguyen further discloses
wherein the probe group is provided on a main surface or a rear surface of the dielectric window (see different configurations of 690+142 in fig 6c and 4a-4c), 
Kaneko further discloses


With regards to claim 5. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Nguyen further discloses
wherein the plurality of probes are disposed at equal intervals on the circumference of the first circle (see 690s in fig 6c).

With regards to claim 6. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Kaneko further discloses
wherein a peripheral end of the slot plate (30; fig 1) is located inside a peripheral end of the dielectric window (20) when viewed from above the dielectric window (see cylindrical shape of 12 and 28 in fig 1 [0036, 0022] which involves a circular shape of 20/30).

With regards to claim 7. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Nguyen further discloses
wherein each of the plurality of probes (each 690 in proximity to perimeter of 174) is disposed in proximity to a perimeter of a dielectric window when viewed from above the dielectric window (see 690 and 174 in fig 6c; see relationship between dielectric window 150 and 174 in fig s4a-4c).
Kaneko further discloses
the perimeter of dielectric window (20; fig 1) is disposed outside the slot plate (30)

the plurality of probes is disposed outside the slot plate 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the known technique of placing a plurality of probes around a dielectric window of Nguyen to the know device of having a dielectric window disposed outside a slot plate of Kaneko yielding the predictable result of the plurality of probes is disposed outside the slot plate because the dielectric window with corresponding probes would be around the slot plate.

With regards to claim 8. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Nguyen further disclose(s):
wherein the dielectric window includes a plurality of recessed portions (see recess for each of 142 in fig 4a to 4c), and the plurality of recessed portions are provided on a main surface of the dielectric window (see recess in each side of a window 150).

With regards to claim 9. Nguyen as modified disclose(s):
The plasma generation unit according to claim 8, 
Nguyen further disclose(s):
wherein a distance between one line closest (line from one 690 closer to perimeter of 174 to center of 174) to the recessed portion (see 690s), among a plurality of lines connecting each of the plurality of probes and the reference position  (see homogeneous distribution of 690s, closer to perimeter of 174; homogeneous distribution involves same distance between lines), and the recessed portion is the same in each of the plurality of recessed portions.

    PNG
    media_image1.png
    556
    574
    media_image1.png
    Greyscale


With regards to claim 10. Nguyen as modified disclose(s):
The plasma generation unit according to claim 8, 
Nguyen further disclose(s):
wherein the plurality of recessed portions are disposed on a circumference of a second circle centered on the reference position, when viewed from above the dielectric window (see plurality of 690s centered on a second circle in fig below).

    PNG
    media_image2.png
    550
    572
    media_image2.png
    Greyscale

With regards to claim 11. Nguyen as modified disclose(s):
The plasma generation unit according to claim 8, 
Nguyen further disclose(s):
wherein the plurality of recessed portions are disposed rotationally symmetrically with respect to the reference position, when viewed from above the dielectric window (see rotationally symmetrically distribution of 690s, closer to perimeter of 174 in in reference of center; see annotated fig above).

With regards to claim 12. Nguyen as modified disclose(s):

Nguyen further disclose(s):
wherein the number of the plurality of recessed portions is equal to 

With regards to claim 13. Nguyen as modified disclose(s):
The plasma generation unit according to claim 8,
Nguyen further disclose(s):
 wherein the plurality of recessed portions have the same shape as each other (see same recess for each element 142 in figs 4a-4c).

With regards to claim 16. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
Chen further disclose(s):
wherein the index is acquired by using at least one of an average value, a maximum value, a minimum value, and a standard deviation of a plurality of values of the physical quantities detected (“standard deviation” [0036]).
Nguyen further disclose(s):
plurality of probes 

With regards to claim 19. Nguyen as modified disclose(s):
The plasma generation unit according to claim 1, 
comprising: a plurality of the probe groups (“feedback from the plurality of sensors 690 may be used as a part of a multi-input multi-output” [0078]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20190326098 A1) in view of Moroz (US 20070074811 A1) ,  Chen (US 20170076920 A1), and Chen (US 20120075108 A1; hereinafter referred as Chen ‘108)

With regards to claim 20. Nguyen disclose(s):
A method 
acquiring a distribution of a physical quantity (690 fig 6c) which is used for plasma generation and exists around a dielectric window (150), by using a plurality of probes (690) 
Nguyen does not disclose(s):
the method of discriminating a state of a physical quantity;
plurality of probes that are electric conductors
acquiring an index which is used for discrimination of a state of the physical quantity around the dielectric window, based on the acquired distribution of the physical quantity; and 
discriminating the state of the physical quantity by determining whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity.
Moroz teaches
a probe are electric conductors (fig 1; [0012])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Nguyen by implementing the probe as disclosed by Moroz in order to improve sharpness of absorption resonances while testing plasma as taught/suggested by Moroz ([0019, 0002]).
Nguyen and Moroz do not disclose(s):

acquiring an index which is used for discrimination of a state of the physical quantity around the dielectric window, based on the acquired distribution of the physical quantity; and 
discriminating the state of the physical quantity by determining whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity.
Chen teaches
the method of discriminating a state of a physical quantity (fig 6);
acquiring an index (ion distribution uniformity [0051-0052]) which is used for discrimination (606) of a state of the physical quantity around the window (“across wafer” [0053-0054] involves indirectly around a window), based on the acquired distribution of the physical quantity (606); and 
discriminating the state of the physical quantity (ion distribution [0051]) by determining whether or not the index satisfies one reference set in advance, which indicates the state of the physical quantity (see comparing ion distribution based on threshold in [0053-0054]),
outputting an signal in a case where the discrimination unit determines that the system is shut off (608) [not in the claims].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of modified Nguyen by implementing the method of discriminating a state of a physical quantity as disclosed by Chen in order to adjust plasma controls when ion distribution is not uniform as taught/suggested by Chen ([0054-0055]).
Nguyen, Kaneko, Nguyen, and Chen do not disclose(s):
outputting an alarm signal in a case where the discrimination unit determines system is shut off.
Chen ‘108 teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of modified Nguyen by outputting an alarm signal in a case where the discrimination unit determines system is shut off as disclosed by Chen ‘108 in order alert an operator that a system is shutting down as taught/suggested by Chen ‘108 ([0016]).

Allowable Subject Matter
Claim(s) 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 17, the prior art fails to teach or suggest a/an plasma generation unit requiring:
a plurality of electromagnets; and an adjustment unit adjusting an electric current which is supplied to the electromagnets, wherein magnetic field intensity of a magnetic field generated by the electromagnet is variable according to the electric current which is supplied to the electromagnet, and the adjustment unit adjusts an electric current which is supplied to each of the plurality of electromagnets, based on the distribution of the physical quantity acquired by the acquisition unit, in combination with the other limitations of the claim.
With regards to claim(s) 18: it/they would be allowable in virtue of dependency.

The indicated allowability of claim 15 is withdrawn in view of the newly discovered reference(s) to Chen (US 20170076920 A1), and Chen (US 20120075108 A1; hereinafter referred as Chen ‘108).  Rejections based on the newly cited reference(s) follow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844